                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GREGORY CAIN,

                      Plaintiff,

 v.                                               Case No. 3:19-CV-643-NJR-GCS

 CONTINENTAL TIRE,

                      Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court on the Motion for Leave to Proceed in forma pauperis

filed by Plaintiff Gregory Cain (Doc. 3). Cain filed this employment discrimination

lawsuit pursuant to Title VII of the Civil Rights Act of 1967, as amended, 42 U.S.C.

§ 2000e-5, and/or 42 U.S.C. § 1981 (Doc. 2), claiming Defendant Continental Tire

discriminated against him on the basis of his race. Cain asserts Continental Tire refused

to give him proper medical treatment or take him to the hospital, harassed him by putting

inappropriate things like a maxi-pad on his locker, and sent negative text messages. He

further claims his supervisors made racist statements (Id.). He now moves to proceed

without prepayment of the required filing fees.

      Under 28 U.S.C. § 1915(a)(1), a federal court is authorized to permit an indigent

party to commence a civil action without prepaying the required fees if the party submits

an affidavit that includes a statement of all assets he or she possesses and that

demonstrates the party is unable to pay such fees. 28 U.S.C. § 1915(a)(1). Complete

destitution is not required to proceed in forma pauperis; an affidavit demonstrating that

                                      Page 1 of 6
the plaintiff cannot, because of his poverty, provide himself with the necessities of life is

sufficient. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40 (1948).

       The Court has reviewed Cain’s affidavit (Doc. 3) and finds that he is indigent. Cain

attests that he brings home around $384 per week but that he owes $581 per month for

rent, $325 per month for utilities, and a total of $1,481 per month in child support. He also

claims no assets other than his mother’s car, and he has only $387 in his checking account.

Based on these facts, the Court finds Cain’s poverty level justifies granting him IFP status.

       But, that does not end the inquiry. Under Section 1915(e)(2), the Court must then

screen the indigent plaintiff’s complaint and dismiss the complaint if it is clearly frivolous

or malicious, fails to state a claim, or is a claim for money damages against an immune

defendant. 28 U.S.C. § 1915(e)(2)(B); see also Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir.

2003) (“District judges have ample authority to dismiss frivolous or transparently

defective suits spontaneously, and thus save everyone time and legal expense.”). Thus,

resolution of the motion to proceed IFP requires the undersigned to review the allegations

of the complaint.

       In reviewing the complaint, the undersigned is aware that courts construe pro se

claims generously. Buechel v. United States, 746 F.3d 753, 758 (7th Cir. 2014). The Court

accepts the factual allegations as true, liberally construing them in the plaintiff’s favor.

Turley v. Rednour, 729 F.3d 645 (7th Cir. 2013). Conclusory statements and labels,

however, are not enough. The complaint must allege enough facts to “state a claim to

relief that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 421 (7th Cir.

2013). That means “a plaintiff must do better than putting a few words on paper that, in


                                        Page 2 of 6
the hands of an imaginative reader, might suggest that something has happened to her

that might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir.

2010). “[I[nstead that the plaintiff must give enough details about the subject-matter of

the case to present a story that holds together.” Id. at 404.

       42 U.S.C. § 1981

       Section 1981 prohibits discrimination on the basis of race in the making and

enforcing contracts, including employment contracts. See Johnson v. Railway Express

Agency, Inc., 421 U.S. 454, 459 (1975). To state a claim under Section 1981, a plaintiff must

show that (1) he or she is a member of a racial minority; (2) the defendant had an intent

to discriminate on the basis of race; and (3) the discrimination interfered with a protected

activity under Section 1981, including the right to make and enforce contracts. See Morris

v. Office Max, Inc., 89 F.3d 411, 413 (7th Cir. 1996); see also Pourghoraishi v. Flying J, Inc., 449

F.3d 751, 756 (7th Cir. 2006).

       Here, Cain has not alleged that he is a member of a racial minority, that

Continental Tire had an intent to discriminate on the basis of his race, and that the

discrimination interfered with his right to make and enforce an employment contract.

Thus, even construing the Complaint liberally, the Court finds Cain has failed to state a

claim under 42 U.S.C. § 1981.

       Title VII of the Civil Rights Act of 1967

       Title VII prohibits employers from discriminating against employees because of

their race, color, religion, sex, or national origin. 42 U.S.C. § 2000e–2(a)(1). A Title VII

discrimination claim requires a showing that an adverse employment action was


                                           Page 3 of 6
motivated by discriminatory animus. Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016). “The

statute also forbids employers from retaliating against employees for complaining about

prohibited discrimination” and “subjecting an employee to a hostile work environment.”

Id. at 917.

       To bring a Title VII claim, a plaintiff must first file a charge with the EEOC

detailing the alleged discriminatory conduct, and the EEOC must issue a right to sue

letter. Conner v. Illinois Dep’t of Nat. Res., 413 F.3d 675, 680 (7th Cir. 2005). The claims

brought in a lawsuit must then be “within the scope of the charges filed with the EEOC;

‘[a]n aggrieved employee may not complain to the EEOC of only certain instances of

discrimination, and then seek judicial relief for different instances of discrimination.’” Id.

(quoting Rush v. McDonald’s Corp., 966 F.2d 1104, 1110 (7th Cir. 1992)). “The complaint

filed in the district court and the charge filed with the EEOC must, at a minimum,

describe the same circumstances and participants.” Id.

       Here, Cain’s claim that he was discriminated against because of his race “could

encompass a wide range of unlawful employment practices.” Gaytan v. City of Chicago,

No. 11 CV 8624, 2012 WL 2597932, at *4 (N.D. Ill. July 5, 2012). Because Cain can only

proceed on claims that are within the scope of his EEOC charge, the Court must look to

the factual allegations in his EEOC charge to determine the scope of his legal claims in

federal court. See id. Unfortunately, however, Cain did not attach his EEOC charge to the

Complaint, instead attaching only the Right to Sue letter. Therefore, it is unclear to the

Court what claim or claims Cain is attempting to bring.

       As best the Court can tell, it appears Cain is trying to raise a hostile work


                                        Page 4 of 6
environment claim as opposed to a discrimination or retaliation claim. But to state a Title

VII hostile work environment claim, a plaintiff must allege (1) he was subject to

unwelcome harassment; (2) the harassment was based on his race; (3) the harassment was

severe or pervasive so as to alter the conditions of employment and create a hostile or

abusive working environment; and (4) there is basis for employer liability. Cooper–Schut

v. Visteon Auto. Sys., 361 F.3d 421, 426 (7th Cir. 2004). To rise to the level of a hostile work

environment, conduct must be sufficiently severe or persuasive to alter the conditions of

employment such that it creates an abusive relationship. Alexander v. Casino Queen, Inc.,

739 F.3d 972, 982 (7th Cir. 2014).

       Here, the factual allegations in the Complaint are too bare bones to state a claim.

Cain alleges he was subject to harassment including “negative” text messages, maxi-pads

on his locker, and racist statements by supervisors such as “blacks with big noses run

fast, blacks with small noses make a lot of babies,” but he does not explain how this

alleged harassment was so severe or pervasive so as to alter the conditions of his

employment and create an abusive working environment. He also claims his employer

refused to seek proper medical treatment for him, but he does not explain the

circumstances or why his employer should have sought medical treatment for him. While

it is true that a Complaint need only allege sufficient facts to state a claim for relief that is

plausible on its face, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as noted above, a plaintiff

cannot simply put a few words on paper that suggests something illegal might have

happened. Swanson, 614 F.3d at 403. The Court simply needs more information before it

can determine whether Cain can proceed with his Title VII claim against Continental Tire.


                                         Page 5 of 6
      For these reasons, the Complaint is DISMISSED without prejudice for failure to

state a claim. The Court GRANTS Plaintiff Gregory Cain leave to refile an Amended

Complaint on or before September 13, 2019. Cain is encouraged to consult the

Court’s website, www.ilsd.uscourts.gov, for sample forms (under “Rules &

Forms”—“For Self Help/Pro Se Parties”).

      The Court RESERVES RULING on Cain’s Motion for Leave to Proceed in forma

pauperis (Doc. 3). The Court also advises Cain that, should his Amended Complaint pass

initial review, he will be responsible for serving Continental Tire unless he moves for

service of process at the Government’s expense.

      IT IS SO ORDERED.

      DATED: August 14, 2019


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                     Page 6 of 6
